DETAILED ACTION
Status of the Claims
	Claims 1-15 are pending in this application. Claim 15 remains withdrawn. Claims 1-14 are under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2017/071460 filed on 08/25/2017, claims priority from the foreign application # EP16185738.8 filed on 08/25/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Rejections Withdrawn
The USC 103 rejection over claims 1 and 3 over Williams (previously cited) and Welch (previously cited) is withdrawn since it is determined that Williams does not teach a solid articles and it wouldn’t be obvious for one of ordinary skill in the art to modify William’s teachings with that of Welch teachings. 
The USC 103 rejection over claims 1 and 11 over Williams (previously cited) and Wevers (previously cited) is withdrawn per Applicant’s convincing arguments filed on 07/11/2022. It is true that Williams does not teach a water-free composition and thus one of ordinary skill in the art would not modify Williams with the Wevers teaching to achieve a water-free composition. 
The non-statutory double patenting rejection over claims 3-5, 8, 10, 12 and 14-15 over U.S. Patent No. 10,308,895 B2 in view of Williams is withdrawn per Applicant’s amendment of adding “wherein the composition comprises less than 80% of water, relative to the total weight of the composition” to instant claim 1.

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kristin Rhedrick Williams et al (US 20150217015 A1, publication date: 08/06/2015, previously cited) (Hereinafter Williams).
Applicant has amended instant claim 1 such that it now comprises the additional limitations of “wherein the composition is formulated as an antiperspirant or deodorant product selected from the group consisting of wax-based sticks, soap-based sticks, compressed powder sticks, roll-on suspensions or solutions, emulsions, gels, creams, squeeze sprays, pump sprays, and aerosols; and wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition”. Applicant has also amended claim 10 such that it now claims “less than 55 wt% of water” as opposed to previously claimed limitation which was “less than 95 wt% of water”. 
Regarding claim 1, Williams teaches “Freshening compositions comprising a perfume material and a sulfur-containing pro-perfume” (abstract) wherein composition 1 comprises “dodecylthio-damascone” (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one) (table 3, para 13, para 25, para 27) at a concentration of 0.1% (table 3) by weight (para 5), perfume mixture (table 3) which comprises free perfumes (para 29-37) at a concentration of 0.14% (table 3) and water (table 3) which is a carrier (para 99-100). A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). Williams also discloses broader ranges which are from about 0.02% to about 0.1%, by weight of said composition, of a sulfur-containing pro-perfume (para 5) and “from about 0.01% to about 4%” (para 37) for the free perfume. Regarding the preamble of “an antiperspirant or deodorant composition”, this is interpreted as intended use for the composition being claimed which does not constitute functional language. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). Regarding the “an antiperspirant active ingredient or a deodorant active ingredient” instant limitation of “c” component, Williams teaches its composition to comprise “antimicrobial compounds” (para 83) including compounds that “are effective on gram negative and gram positive bacteria and fungi typically found on indoor surfaces that have contacted human skin” (para 84). This teaching of Williams meets the “deodorant active ingredient” limitation of the instant claim. The instant specification recites “Suitable deodorant actives can include any topical material that is known or otherwise effective in preventing or eliminating malodour, including malodour associated with sweat and/or perspiration. Suitable deodorant actives may be selected from the group consisting of antimicrobial agents (e.g., bacteriocides, fungicides), malodour-absorbing material, and combinations thereof” (para 64 of instant specification). Regarding the newly added “wherein the composition is formulated as an antiperspirant or deodorant product selected from the group consisting of wax-based sticks, soap-based sticks, compressed powder sticks, roll-on suspensions or solutions, emulsions, gels, creams, squeeze sprays, pump sprays, and aerosols” instant limitation, Williams teaches “aqueous solution” (para 100) which can be used “by dispersing, e.g., by placing the aqueous solution into a dispensing means, such as a spray dispenser” (para 104) which is interpreted to meet the instantly claimed formulation of “pump spray”. Williams also teaches “Dispersing can be achieved by using a spray device, a roller, a pad, etc.” (para 104) which meets “roll-on solution” instant limitation. Thus, even though the instant specification recites “As used herein, the term "antiperspirant or deodorant product" refers to the normal meaning in the art; i.e. a composition applied on skin allowing to reduce or prevent body odour” (instant specification para 60), Williams meets the “wherein the composition is formulated as an antiperspirant or deodorant product” limitation since Williams teaches comprising antimicrobial compounds which would kill bacteria formed on human skin. It is important to note that the actual application of the product skin is beyond the scope of this invention since the instant invention is directed to a product and not a method. Regarding the newly added limitation of “wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition”, Williams teaches “The freshening composition of the present invention includes an aqueous carrier. The aqueous carrier which is used may be distilled, deionized, or tap water. Water may be present in any amount for the composition to be an aqueous solution” (para 100). Williams also teaches a pro-perfume up to 3% (para 26), perfume raw materials (PRM) up to 4% (para 37), malodor binding polymer up to 2% (para 63), a polyol up to %5 (para 69), cyclodextrin molecules up to 5% (para 72), a buffering agent up to 1% (para 77), a solubilizing agent up to 3% (para 82) and a surfactant up to 3% (para 97). These values add up to 26% which leaves less than 80% for the carrier (water). Thus, for the water amount, Williams teaches overlapping ranges with the instantly claimed “less than 80 wt% of water” range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Absent evidence of criticality for the claimed water content range, Williams meets this limitation. 
Regarding claims 4-6, Williams teaches as discussed above. 
Regarding claims 7-8, noting that Applicant made a species election of “3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one”, which Williams teaches as discussed above, the limitations of instant claims 7-8 are met. 
Regarding claim 12, Williams teaches a liquid carrier as water (para 100). 
Regarding claim 13, Williams teaches “cyclopentadecanone” (para 33) as a perfume raw material (free perfume). 
Regarding claim 14, Williams teaches “ethyl vanillin”, “3-(4-tert butylphenyl)-propanal” or “1-decanal” (C10 Aldehyde) (para 35) as a perfume raw material (free perfume).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Williams and achieve the instant invention. Even though the specific embodiments do not disclose water to be less than 80%, the specification of Williams allows one to modify it to meet the instant invention limitation of less than 80% (discussed above). Also, the specific embodiments do not disclose the content of the perfume mixture but its specification identifies free perfume limitations of instant claims 13-14 to be used in the perfume mixture. Thus, one would incorporate the teachings of the Williams specification into the embodiment teachings and achieve the instant invention with a reasonable expectation of success. 

New Rejections
	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Charles Fehr et al (US7723286B2, publication date: 05/25/2010) (Hereinafter Fehr) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
	Regarding claim 1, Fehr teaches “A perfuming composition or perfumed article comprising as active ingredient at least one compound of formula (I):” (claim 1) 
    PNG
    media_image1.png
    90
    428
    media_image1.png
    Greyscale

Fehr’s teachings comprise the elected species of “(3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one)” which is:

    PNG
    media_image2.png
    115
    427
    media_image2.png
    Greyscale

This structure is taught in columns 35-36 of Fehr. Claims 1-2 of Fehr also teaches a genus where this structure can be achieved (Picking P-1 for P, picking ii) for X, picking 1 for m, picking 1 for w, picking hydrogen atom for q, and picking “linear or branched alkyl, alkenyl, alkadienyl or alkylbenzene hydrocarbon radical having from 6 to 22 carbon atoms” for G). 
Fehr also teaches “A perfumed article according to claim 1, in the form of a solid or liquid detergents, a fabric softener, a perfume, cologne or after-shave, a perfumed soap, a shower or bath gel, mousse, oil or salt, a hygiene product or hair care product, a body-care product, a deodorant or antiperspirant, an air freshener, a cosmetic preparation, a fabric refresher, an ironing water, a paper, a wipe or a bleach” (claim 6). In addition to the abovementioned compound (meeting instant b i limitation), Fehr also teaches “a perfumed article according to the invention comprises at least a part of the whole formulation corresponding to the desired article, e.g. a detergent or a part of it, and at least an invention's compound optionally together with one or more perfuming co-ingredients and optionally one or more solvents” (C19 lines 36-41) which meets the instant b ii limitation of “a free perfume”. Regarding the instant “a. a carrier” limitation, Fehr teaches “one or more solvents” as discussed above as “water” (example 8, also C18 lines 14-24). Regarding the instantly claimed range of “0.001 to 10 wt%” for the compound (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one) mentioned above, Fehr teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (C19 lines 56-63). Regarding the preamble of “an antiperspirant or deodorant composition”, this is interpreted as intended use for the composition being claimed which does not constitute functional language. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). Regarding the “an antiperspirant active ingredient or a deodorant active ingredient” instant limitation of “c” component, Fehr teaches “a deodorant or antiperspirant” which is discussed above which would via their nature comprise an antiperspirant active ingredient or a deodorant active ingredient, thus meeting the claim limitation. Regarding the instant limitation of “wherein the composition is formulated as an antiperspirant or deodorant product selected from the group consisting of wax-based sticks, soap-based sticks, compressed powder sticks, roll-on suspensions or solutions, emulsions, gels, creams, squeeze sprays, pump sprays, and aerosols”, Fehr teaches “perfumes, colognes or after-shave lotions, perfumed soaps, shower or bath salts, mousses, oils or gels” which are discussed above and deemed to meet at least “gels” and “creams” limitations. Regarding the instant limitation of “wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition”, Fehr teaches water at 81.8% (example 8). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). That said, Fehr teaches the composition to comprise non-aqueous solvents such as “dipropyleneglycol, diethyl phthalate, isopropyl myristate, benzyl benzoate, 2-(2-ethoxy-ethoxy)-1-ethanol or ethyl citrate” (C17 lines 51-55) while also teaching solid formulations such as “perfumed soaps, shower or bath salts” (discussed above) which are teachings suggesting lowering the water content. 
	Regarding claim 3, Fehr doesn’t specifically recite an “antiperspirant active ingredient”. However, as discussed above, Fehr teaches antiperspirant product formulations which would inherently comprise at least one antiperspirant active ingredient meeting the claim limitation. 
	Regarding claims 4-6, Fehr teaches as discussed above. 
	Regarding claims 7-8, noting that Applicant made a species election of “3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one”, which Williams teaches as discussed above, the limitations of instant claims 7-8 are met.
	Regarding claim 9, Fehr teaches as discussed above in regards to “wherein the composition is formulated as an antiperspirant or deodorant product”. Regarding the instant limitations of “a stick” or “an aerosol”, while Fehr does not specifically recite either one of these words, Fehr’s teachings of “a body-care product, a deodorant or antiperspirant” (claim 6) at least provides a genus for a stick formulation, meeting this limitation, absent evidence of the contrary. Fehr teaches both solid and liquid products and a deodorant or an antiperspirant product for body care could either be a sprayable product or a stick formulation. A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be ”at once envisaged” from the disclosure (MPEP 2131.02 III). 
	Regarding claims 10-11, as explained above, Fehr teaches the composition to comprise non-aqueous solvents such as “dipropyleneglycol, diethyl phthalate, isopropyl myristate, benzyl benzoate, 2-(2-ethoxy-ethoxy)-1-ethanol or ethyl citrate” (C17 lines 51-55) while also teaching solid formulations such as “perfumed soaps, shower or bath salts” (discussed above) which are teachings suggesting lowering the water content. Thus, it would simply be a routine optimization of the specific embodiments of Fehr by a person of ordinary skill in the art to lower the water content (as much as 0%) to achieve solid formulations such as perfumed soaps, shower or bath salts with or without non-aqueous solvents recited above. For this reason, a prima facie case of obviousness exists over the instant limitations of “wherein the composition comprises less than 55 wt% of water” and “wherein the composition is water-free”. 
	Regarding claim 12, Fehr teaches as discussed above. Fehr also teaches “surfactant” (example 7) as well as “ethanol” (C19 line 19-20). 
Regarding claim 1, while Fehr teaches a perfuming co-ingredient (discussed above) which is deemed to meet the instant claimed “free perfume” limitation, Fehr does not teach a concentration value for a perfuming co-ingredient and thus does not teach the instantly claimed limitation of “wherein the free perfume is present in an amount from 0.0001 to 6 wt%”.
Regarding claim 2, Fehr teaches “Some of the above-mentioned articles may represent an aggressive medium for the invention compounds, so that it may be necessary to protect the latter from premature decomposition, for example by encapsulation” (C19 lines 29-32). That said, Fehr doesn’t disclose it composition to “further comprise an encapsulated perfume”. 
	Regarding claims 13-14, while Fehr teaches odoriferous compounds such as “2-cyclopentadecen-1-one” and “alpha-damascone” (C16 lines 30-56) these are taught as a part of a larger structure and are not interpreted as free perfumes. 
Regarding claims 1 and 13-14, Banowski teaches “Antiperspirant compositions for personal body care are produced as a non-aerosol, stick, soft solid, cream, gel, non-sprayable suspension, non-sprayable solution, or impregnated on a substrate and include at least one antiperspirant, at least one oil as a carrier, said oil being liquid in normal conditions, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4). 
Regarding claim 2, Banowski teaches “The active substances that can advantageously be encapsulated are, in particular, fragrances, perfume oils and/or skin-cooling active substances” (C35 lines 29-33).
Additionally, Banowski also teaches antiperspirant active ingredients such as aluminum salts (C4 lines 63-65). Banowski also teaches “ethanol” (C35 lines 57-62) and “surfactants” (C25 lines 52-54). As recited above, Banowski also teaches 0-7 percent by weight of free water relative to the weight of the composition” (abstract).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Fehr and Banowski and achieve the instant invention. The deficiencies that exist in Fehr such as water content and specific fragrances are not deemed to be the crucial aspects of the instant invention. Banowski merely provides advantageous compositions to prepare specific personal body care formulations such as antiperspirant sticks. Since Fehr only broadly teaches such formulations and doesn’t go into specific in regards to for example water content (Fehr only provides specific embodiments in regards to non-personal items), one would rely on a reference such as Banowski to produce effective personal care formulations by applying its teachings to Fehr teachings. Moreover, Banowski provides motivations such as active substances that are more readily released (title) and teaches ““Improving sweat reduction” is to be understood according to the invention as both a reduction of the amount of sweat and an acceleration of the release of the active antiperspirant Substance from the composition according to the invention” (C40 lines 1-4). Thus, one would incorporate the teachings of Banowski into the teachings of Fehr with a reasonable expectation of successfully achieving effective personal care products with improved release resulting in improved sweat reduction. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 10, 12, 14-15 and 18 of U.S. Patent No. 10308895 B2 (Hereinafter ‘895) in view of Charles Fehr et al (US7723286B2, publication date: 05/25/2010) (Hereinafter Fehr) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
Instant claims 1, 3, 6 and 10-11 are obviated by claims 1, 10 and 18 of ‘895 in view of Fehr and Banowski. For the compound (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one),  Fehr teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (C19 lines 56-63). Banowski teaches “Antiperspirant compositions for personal body care …, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4).
Instant claim 7 is obviated by claim 3 of ‘895. 
Instant claim 8 is obviated by claim 4 of ‘895. 
Instant claim 9 is obviated by claims 14-15 and 18 of ‘895. 
Instant claim 12 is obviated by claim 12 of ‘895. 
Instant claim 13 is obviated by claim 5 of ‘895. 
Instant claim 14 is obviated by claim 8 of ‘895. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘895 in view of Fehr and Banowski and achieve the instant invention. The aforementioned claims of ‘895 meet all of the functional limitations of the instant application claims except the concentration ranges of instant claim 1 and water content which are met by Fehr and Banowski. Fehr merely provides concentration range for the active ingredient. Banowski motivations are discussed above. 

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 12 of U.S. Patent No. 11155772 B2 (Hereinafter ‘772) in view of Charles Fehr et al (US7723286B2, publication date: 05/25/2010) (Hereinafter Fehr) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
Instant claims 1 and 3-14 are obviated by claims 1, 10 and 12 of ‘772 in view of Fehr and Banowski. For the compound (3-(dodecylthio)-1-(2,6,6-trimethylcyclohex-3-en-1-yl)butan-1-one),  Fehr teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (C19 lines 56-63). Banowski teaches “Antiperspirant compositions for personal body care are produced as a non-aerosol, stick, soft solid, cream, gel, non-sprayable suspension, non-sprayable solution, or impregnated on a substrate and include at least one antiperspirant, at least one oil as a carrier, said oil being liquid in normal conditions, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘772 in view of Fehr and Banowski and achieve the instant invention. The aforementioned claims of ‘772 meet all of the functional limitations of the instant application claims except the concentration ranges of instant claim 1 and not claiming water (but claiming an adjuvant) which are met by Fehr and Banowski. Fehr merely provides concentration range for the active ingredient. Banowski motivations are discussed above.

Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of U.S. Patent No. 7723286 B2 (Hereinafter ‘286) in view of Peter Fankhauser et al (US20150045274A1, publication date: 02/12/2015) (Hereinafter Fankhauser) and Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). 
Instant claims 1 and 3-14 are obviated by claims 1, 2 and 6 of ‘286 in view of Fankhauser and Banowski. For the active compound, Fankhauser teaches “typical concentrations are in the order of 0.001% to 5% by weight” as well as “Concentrations lower than these, such as in the order of 0.01% to 1% by weight, can be used when these compounds are applied directly in the perfuming of the various consumer products mentioned hereinabove” (para 92). Banowski teaches “Antiperspirant compositions for personal body care are produced as a non-aerosol, stick, soft solid, cream, gel, non-sprayable suspension, non-sprayable solution, or impregnated on a substrate and include at least one antiperspirant, at least one oil as a carrier, said oil being liquid in normal conditions, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4).
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of ‘286 in view of Fankhauser and Banowski and achieve the instant invention. The aforementioned claims of ‘286 meet all of the functional limitations of the instant application claims except the concentration ranges of instant claim 1 and not claiming water, which are met by Fankhauser and Banowski. Fankhauser merely provides concentration range for the active ingredient. Banowski motivations are discussed above.

Claims 1 and 3-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8-9 and 13 of copending Application No. 17/439,942 (reference application) in view of Bernard Banowski (US8828367B2, date of patent: 09/09/2014) (Hereinafter Banowski). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, and 3-14 are obviated by claims 1, 4, 6, 8-9 and 13 of the reference application in view of Banowski. Banowski teaches “Antiperspirant compositions for personal body care …, 0-7 percent by weight of free water relative to the weight of the composition” (abstract). Banowski also teaches its composition to comprise fragrances and perfumes such as “benzyl acetate”, “citronellol”, “linalool”, “indole”, “coumarin”, “hexyl salicylate”, “cyclohexyl salicylate”, “gamma undecalactone” (C33 lines 47-67, C34 lines 1-54) wherein “at least one fragrance is contained in a total quantity of 3-6 wt.% based on total weight of the composition (C34 lines 66-67, C35 lines 1-4). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have used the claims of the reference application in view of Banowski and achieve the instant invention. The aforementioned claims of the reference application meet all of the functional limitations of the instant application claims except the water-free limitation, carrier limitation of instant claim 12 and perfumes listed in instant claims 13-14 which are met by Banowski. Thus, one would achieve the instant invention by incorporating the teachings of Banowski into the claims of the reference application with a reasonable expectation of success. Banowski teachings and motivations are discussed above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Arguments against objections and rejections that are withdrawn are now moot.  
	Regarding the USC 103 rejection under Williams, Applicant argues the following:
“Claim 1 has been amended to require that the composition is formulated as an antiperspirant or deodorant product selected from the group consisting of wax-based sticks, soap-based sticks, compressed powder sticks, roll-on suspensions or solutions, emulsions, gels, creams, squeeze sprays, pump sprays, and aerosols. Claim 1 has been further amended to require that the antiperspirant or deodorant product comprises less than 80 wt% of water, relative to the total weight of the antiperspirant or deodorant product. Applicant respectfully submits that amended claim 1 is distinct from, and patentable over, Williams. 
Initially, while the present claims require that the antiperspirant or deodorant product comprises less than 80 wt% of water, Williams teaches that its fabric and air freshening compositions have at least 85 wt% of water (see Paragraph [0100]). This teaching of Williams has been acknowledged by the Office (see Page 5 of the Office Action dated 04/13/2022). 
However, more recently, the Office asserted that, "Regarding the 'wherein the composition comprises less than 80 wt% of water, relative to the total weight of the composition' limitation, Williams teaches 'The freshening composition of the present invention includes an aqueous carrier. The aqueous carrier which is used may be distilled, deionized, or tap water. Water may be present in any amount for the composition to be an aqueous solution' (para 100), thus the 'any amount' teaching of Williams renders the instant limitation obvious. While Applicant is pointing at specific embodiments that are outside this range, the broader disclosures of Williams meets this limitation, absent evidence of criticality of the claimed range" (see the Advisory Action dated 06/28/22).
Applicant respectfully disagrees. To establish a prima facie case of obviousness based on the claimed amounts, the Office must either establish that the claimed ranges (1) "overlap or lie inside ranges disclosed by the prior art,", or (2) "do not overlap with the prior art but are merely close." However, if the reference's disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See MPEP 2144.05(I). 
In this case, Applicant does not dispute that Williams teaches the use of an aqueous carrier. However, as the Office acknowledged, the only amount of aqueous carrier that William teaches with any particularity is at least 85 wt% (see Paragraph [0100]). Similarly, Williams exemplifies compositions including about 95 wt%   of water (see Table 1).   Thus, the compositions of Williams functionally require at least 85 wt% of water. Although Williams broadly teaches that any amount of water may be present, this broad teaching would not enable a person having ordinary skill in the art to use any amount of water at least because it is too indefinite and uncertain to be functional. To this end, it is doubtful whether a substantially different amount of carrier would be functional based on the teachings of Williams. Further, since Williams demonstrates about 95% water, and describes at least 85% water, a person having ordinary skill in the art would only expect such compositions having high amounts of water to be effective for Williams' intended purpose. Moreover, even if the teaching of Williams regarding any amount of water were not indefinite and uncertain, which Applicant does not concede, then such a teaching should be analyzed as a broad genus over which the present claims are patentable as a narrow species. Therefore, should the Office maintain the rejection on this basis, Applicant respectfully requests full consideration of the present claims under this standard. 
Further, in contrast to the assertions of the Office, Williams does not teach or suggest an antiperspirant or deodorant product that is a body spray. Rather, Williams relates to fabric and air freshening compositions comprising a perfume material and a sulfur-containing pro- perfume for use on inanimate surfaces or in the air (see Abstract and Paragraph [0011] of Williams). Such compositions are in contrast to body sprays as described in the present application: "As used herein, the term 'antiperspirant or deodorant product' refers to the normal meaning in the art; i.e. a composition applied on skin allowing to reduce or prevent body odour" (see Paragraph [0083]).  Clearly, the body sprays according to the present claims and specification are body sprays as understood in the art.  Such body sprays include an antiperspirant active ingredient or a deodorant active ingredient as presently claimed. Thus, the limitation of the composition being an antiperspirant or deodorant product distinguishes the present claims from the fabric and air freshening compositions of Williams. Moreover, even if Williams does teach a body spray, which Applicant does not concede, Williams does not teach or suggest a body spray having less than 80 wt% water. As such, to arrive at the present claims, a person having ordinary skill in the art would have had to modify Williams against the teaching of Williams to be directed towards an entirely different technical problem. 
Accordingly, it would not have been obvious to a person having ordinary skill in the art to modify the compositions of Williams to arrive at the claimed embodiments of the present application. Williams does not provide any teaching, suggestion, motivation, or other reason to make such modifications. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap”. 
This argument is acknowledged and not found convincing. Regarding Applicant’s water content arguments, although it is true that Williams discloses “In some embodiments, water may be present in an amount from about 85% to 99.5%, alternatively from about 90% to about 99.5%, alternatively from about 92% to about 99.5%, alternatively from about 95%, by weight of said freshening composition” (para 100), Williams also discloses “Water may be present in any amount for the composition to be an aqueous solution” (para 100). It is explained in the body of the rejection how Williams meets the water content limitations of the instant invention. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II). Applicant’s argument of “the limitation of the composition being an antiperspirant or deodorant product distinguishes the present claims from the fabric and air freshening compositions of Williams” is not found persuasive since it is explained above in the rejection that Applicant’s preamble of “An antiperspirant or deodorant composition” is intended use and does not constitute functional language. Additionally, regarding “a deodorant active ingredient”, Williams teaches “antimicrobial compounds” (para 83) (which can via its inherent feature, act to kill bacteria on skin) which is a deodorant active ingredient and thus meets the claim limitation structurally. It is important to note that the present invention is directed to a composition. Thus, as long as all of the structural limitations are addressed by the references, maintaining of the rejections under Williams is deemed proper. Applicant’s arguments regarding would hold more weight for the non-elected “method for treating, masking, eliminating, preventing, or reducing body malodour of a subject in need thereof” (Instant withdrawn claim 15). 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/ANDREW S ROSENTHAL/               Primary Examiner, Art Unit 1613